     Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7027 Page 1 of 11



1       Sergenian Ashby LLP
        David A. Sergenian (SBN 230174)
2
        david@sergenianashby.com
3       1055 West Seventh Street, 33rd Floor
        Los Angeles, California 90017
4
        Tel. (323) 318-7771
5
         Attorneys for Third-Party Defendant
6
         Tauler Smith LLP
7

8
                          THE UNITED STATES DISTRICT COURT
9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
         In re Outlaw Laboratory, LP               Case No. 3:18–cv–840–GPC–BGS
12
         Litigation                                consolidated with 3:18–cv–1882–
13                                                 GPC–BGS
14
                                                   Reply Declaration of Robert
15                                                 Tauler in Support of Third-
                                                   Party Defendant Tauler Smith
16
                                                   LLP’s Motion for Summary
17                                                 Judgment, or in the
                                                   Alternative, Summary
18
                                                   Adjudication
19
                                                   Date:     September 11, 2020
20

21                                                 Time:     1:30 p.m.
22
                                                   Hon. Gonzalo P. Curiel
23
                                                   Courtroom 2D
24

25

26

27

28
     Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7028 Page 2 of 11



1                             DECLARATION OF ROBERT TAULER
2              I, Robert Tauler, declare as follows:
3              1.     I am the managing partner of Tauler Smith LLP (“TSLLP”). The
4        facts set forth in this Declaration are true of my own knowledge, and if called
5        upon to testify, I could and would testify as thereto.
6              2.     Attached as Exhibit 30 is a true and correct copy of a letter from
7        myself to James Stovall, Michael Wear, and Shawn Lynch regarding an “Ad-
8        dendum to Engagement Agreement and Assignment of Interests,” dated No-
9        vember 24, 2017.
10             3.     Attached as Exhibit 31 is a true and correct copy of a letter from
11       myself to James Stovall regarding an “Addendum to Engagement Agreement,”
12       dated July 26, 2017.
13             4.     Attached as Exhibit 32 is a true and correct copy of an email ex-
14       change between myself, Michael Wear and Shawn Lynch with the subject line
15       “Is this accurate?” dated December 1, 2017.
16             I declare under penalty of perjury under the laws of the United States
17       that the foregoing is true and correct. Executed this 21st day of August 2020.
18

19

20                                                       /s/Robert Tauler
                                                         Robert Tauler
21

22

23

24

25

26

27

28
                                                –1–
         Reply Declaration of Robert Tauler                      Case No. 3:18–cv–840–GPC–BGS
         ISO MSJ                                       Consolidated with 3:18–cv–1882–GPC–BGS
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7029 Page 3 of 11




                                Exhibit 30
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7030 Page 4 of 11



                                                              ,TAULf;Ki$**trTH

                                                                                                 Robert Tauler, Esq.
                                                                                                     (310) 590-3921
                                                                                         rtau I er(@tau I ers m i th. c om



                                           November 24,2017




    James Stovall                                         Michael Wear
    JST Distribution   LLC                                Shawn Lynch
    C/O Latimer & Latimer, P.C.                           Outlaw Laboratory, LP
    26029 Aldine Westfield, Suite 206                     6666 Gulf Freeway
    Spring, TX77373                                       Houston, TX77087

            Re:     Addendum to Engagement Agreement and Assignment of Interests

     Dear Messrs. Stovall, Wear and Lynch:

            Thisagreementshallmodifr,amend,andrestate,theengagementagreementdatedMarch
     2g,Z1lj and t-he First Addendum dated July 26,2017 (the "Prior Engagement Agreements").

              Client JST Distribution LLP ("JST") hereby agrees that all rights and interests in the
     ,,prior Representation" shall be transferred and assigned to Outlaw Laboratory, LP ("Outlaw") as
     of the date of execution of this Addendum. JST and outlaw (the "Parties") have reached a
     separate agreement (the "Parties' Agreement") regarding the transfer of said
                                                                                              interests
                                                                                          on behalf of
     summarized as follows: (l) all..ur. urd desist letters moving forward will be made
     outlaw and no further cease and desist letters will be made ou behalf of JST; (2) all matters
     initiated on behalf of JST will be completed at the direction of JST, including ongoing litigation
     and resolution of demand letters previously sent on its behalf.

                                                                                                 give
              The parties waive all conflicts that result from the Parties' Agreement and hereby
     their informed consent for the Firm to proceed according           to  the terms above'   Outlaw
     acknowledges that it has reviewed the Prior Engagement Agreements and agrees
                                                                                       to be bound by
     their terms.

            The other provisions in the Initial Representation shall remain intact.


                                                 Sincerely,




                                             Roberl Tauler, Esq.
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7031 Page 5 of 11


    JST/Outlaw
    November 24,2011
    Page2




     I hereby   agree to retain Tauler Smith   LLP on the terms described above'


                                                         JST Distribution LLC




                                                         Outlaw Laboratory, LP




     o^r"a,ll    -2?- f 7
                                                         By: MichaelWear




                                                         Outlaw Laboratory, LP




     Dated:
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7032 Page 6 of 11




                                Exhibit 31
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7033 Page 7 of 11




                                                             Hmas€-Kffi ffie                    gw.ffiw
                                                                                                         ilL{_   fi'



                                                                                              Robert Tauler, Esq.
                                                                                                 (310) 590-3927
                                                                                        rtauler@taulersmith. com


                                              IuIy 26,2017




   James Stovall
   JST Distribution    LLC
   C/O Latimer & Latimer, P.C.
   26029 Aldine Westfield. Suite 206
   Spring, T){77313


          Re:      Addendum to Engagement Agreement

   Dear Mr. Stovall:


   agreement dated March 28,2017 (the     "Iriitial Representation").

          A.      Fees. Client has agreed that as of today's date a balance of $87,473 (after
   settlement credits) is due and owing to the Firm as indicated by the invoices served concurrently
   with this addendum. Client will be paying the Firm the invoices in full. Firm will no longer bill
   Client on an hourly basis. Client and Firm shall now have the following fee arrangement.

                   1.        Contingency Fee Arrangement.

                  The Firm shall be entitled to 25Yo of all the net proceeds stemming from all
   claims made by Client related to the sale of adulterated male enhancement products in gas
   stations, convenience stores, and liquor stores ("Gas Station Cases"). Net proceeds shall be the
   net of gross amounts collected minus costs as agreed by the parties.

                  The Firm shall be entitled to 50Yo of the net proceeds stemming from all false
   advertising and RICO claims made by Client related to the sale of adulterated male enhancement
   products on adult websites already provided as of this date ("Adult Website Cases"). The first
   hundred thousand dollars ($100,000) collected from this date forward shall be held in trust by the
   Firm to cover out of pocket operating expenses related to the Gas Station Cases, including phone
   staff, data management team, drafting team, negotiating team and. mail team, to be invoiced as
   needed. These amounts shall be reimbursed to the parties pro rata once the Gas Station Cases
   are cash flow positive. Postage costs, software costs, and letter material costs incurred by the
   Firm shall be reimbursed on a monthly basis by Pulaski law firm at the direction of Client under
   the terms of their agreement.
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7034 Page 8 of 11

   James    Stovall                                                  +

   July 25,2017
   Page.2

           The other provisions in the Initial Representation shall remain intact. We are honored to
   have another opportunity to work with you, and look forward to a long and mutually beneficial
   relationship.


                                              Sincerely,




                                         Robert Tauler, Esq.




   I hereby agree to retain Tauler Smith LLP on the terms described above.


                                                       JST Distribution LLC   '



              -/-J8-t-l
   Dated:         ^-r
Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7035 Page 9 of 11




                                Exhibit 32
           Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7036     Page
                                                                          Robert Tauler      10 of 11
                                                                                        <rtauler@taulersmith.com>



Re: Is this accurate?
Shawn Lynch <shawn@tfsupplements.com>                                                                          Fri, Dec 1, 2017 at 2:56 PM
To: Robert Tauler <rtauler@taulersmith.com>
Cc: mike@tfsupplements.com

 Distributed in all 50 states.

 We don’t have 100 retail locations selling tri steel but we have shipped everywhere

 On Dec 1, 2017, at 3:16 PM, Robert Tauler <rtauler@taulersmith.com> wrote:


              Plaintiff is the manufacturer of competing products called “TriSteel” and “TriSteel 8hour,” which are all
        natural male enhancement products made in the USA and sold in hundreds of retail stores in all 50 US States.
        Robert Tauler, Esq.
        Tauler Smith LLP
        626 Wilshire Blvd., Suite 510
        Los Angeles, CA 90017
        (310) 590-3927
        www.taulersmith.com
     Case 3:18-cv-00840-GPC-BGS Document 280-2 Filed 08/21/20 PageID.7037 Page 11 of 11



1                                  CERTIFICATE OF SERVICE
2             In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-GPC-
3       BGS
4             I hereby certify that on August 21, 2020, copies of Reply Declaration
5       of Robert Tauler in Support of Third-Party Defendant Tauler Smith
6       LLP’s Motion for Summary Judgment, or in the Alternative, Sum-
7       mary Adjudication were filed electronically through the Court’s CM/ECG
8       system, and served by U.S. mail on all counsel of record unable to accept elec-
9       tronic filing.
10

11                                           Sergenian Ashby LLP

12

13                                           By: /s/David A. Sergenian
                                             David A. Sergenian
14
                                             Attorneys for Third-Party Defendant
15                                           Tauler Smith LLP
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               –1–
        Reply Declaration of Robert Tauler                     Case No. 3:18–cv–840–GPC–BGS
        ISO MSJ                                      Consolidated with 3:18–cv–1882–GPC–BGS
